

AMENDMENT NUMBER THREE TO ENGINEERING, PROCUREMENT AND CONSTRUCTION SERVICES
FIXED PRICE CONTRACT
 
Delta-T Corporation, a Virginia corporation (“Delta-T”) and NEDAK Ethanol, LLC,
a Nebraska limited liability company (“NEDAK”) agree to amend the EPC Contract
(as hereinafter defined).
 
AMENDMENT RECITALS
 
A. Delta-T and NEDAK entered into an Engineering, Procurement and Construction
Services Fixed Price Contract dated August 9, 2006, and since that time have
agreed to certain changes and amendments to such contract in documents
alternatively entitled “Amendment,” “Contract Change Request,” “Letter of
Commitment and Intent,” “Second Letter of Commitment and Intent,” together with
other documents mutually reflecting the parties’ agreements to make changes to
the original contract agreement. Collectively the original August 9, 2006
contract, including all agreed changes or alterations thereto as heretofore
referenced shall be referred to as the “EPC Contract.”
 
B. In 2008, Bateman and Litwin NV (“Guarantor”) executed an agreement entitled
“Guarantee” with regard to the prompt and complete performance by Delta-T of all
of the terms and conditions of the EPC Contract.
 
C. Delta-T caused two separate letters of credit to be issued. The first letter
of credit is designated #S1-1062-New York (“LOC 1062”) dated April 10, 2008. The
second letter of credit is designated #S1-1067-New York (“LOC 1067”) originally
issued May 9, 2008 in the amount of $5,500,000 million. The beneficiary of LOC
1062 was AgCountry Farm Credit Services, ACA (“AgCountry”). The beneficiary of
LOC 1067 is NEDAK.
 
D. In April 2008, NEDAK executed a promissory note in the face amount of
$5,000,000 in favor of Delta-T, secured by a Deed of Trust on NEDAK real
property and improvements, which note has been amended and restated in October,
2008, and partially paid and/or reduced in the amount owed thereafter.
Collectively such promissory note, all amendments thereto and payments and/or
credits against such note shall be referred to as the “Promissory Note.”
 
E. NEDAK and Delta-T currently have a list of “punchlist” items of work attached
hereto as Exhibit A. Certain punchlist items and work are separated from the
complete and unabridged listing of punchlist work and shall be hereinafter
referred to as “Excepted Punchlist Work” and delineated in Exhibit B hereto,
which shall include certain presently existing urgent work, the record
documents, and all work relating or pertaining to the CO2 scrubber, and RTO
stack emissions issues.
 
F. In June 2009 AgCountry drew LOC 1062 and presently retains the net proceeds
therefrom, in the amount of $3,995,000 (“LOC 1062 Net Proceeds”).
 
 
 
AMENDMENT NO. 3 - PAGE 1

--------------------------------------------------------------------------------

 
 
G. On June 25, 2009, Delta-T commenced certain legal action against NEDAK and
AgCountry in the District Court of Douglas County, Nebraska (the “Litigation”),
and obtained a temporary restraining order in which the court temporarily
restrained NEDAK and AgCountry from delivering any documents or taking other
steps necessary to draw upon LOC 1067 (the “TRO”).
 
H. Prior to the events set forth in recital “G” above, NEDAK asserted liquidated
damages against Delta-T (“NEDAK Liquidated Damages”).
 
I. NEDAK also believes that it possesses numerous claims and causes of action
against Delta-T and Guarantor arising in contract, tort, and for asserted
violations of various Nebraska statutes, which have accrued prior to the date of
this Amendment No. 3 (collectively “NEDAK Claims”).
 
The parties hereto hereby agree that the EPC Contract shall be amended in the
following respects, and the Litigation shall be resolved, all as hereinafter set
forth.
 
1.           Emissions Equipment.
 
(a) The plant emissions related equipment includes a CO2 scrubber and RTO stack
(“Emissions Equipment,” see Exhibit B). The plant must meet the state of
Nebraska Department of Environmental Quality (“NDEQ”) standards and
specifications for various emissions, and as set forth in the air permit issued
by NDEQ, including without limitation “HAP” and “VOC” (collectively “NDEQ
Standards”). The parties agree to operate the plant in accordance with Delta-T
operational procedures during all emissions testing.
 
(b) Delta-T and NEDAK shall promptly work cooperatively together to develop and
implement changes, additions and/or alterations to the Emissions Equipment and
operational procedures at the plant in order to meet the NDEQ Standards.
 
(c) Upon determination of an agreed upon plan of action, Delta-T shall promptly
take any and all action necessary to make all design changes, alterations,
modifications and/or additions to the plant Emissions Equipment in order to
assure that all of the plant operations are in complete conformance with, and
pass all NDEQ Standards and testing and meet all other criteria identified in
Exhibit C within the time schedule set forth in Exhibit C hereto (hereinafter
collectively “Remedial Emissions Work” Exhibit C hereto). Delta T shall be
responsible for any and all costs associated with the Remedial Emissions Work
including all testing of the emission work once it has been constructed.
 
2.            Letter of Credit #S1-1067 of $5,500,000.
 
(a)            Delta-T has caused the expiration date of LOC 1067 to be extended
to no earlier than September 30, 2009 and in the amount of $5,500,000. Pursuant
to this agreement, LOC 1067 shall be further extended as provided in paragraph
2(b) hereof.
 
 
 
AMENDMENT NO. 3 - PAGE 2

--------------------------------------------------------------------------------

 
 
The parties have agreed on an interim basis to extend the hearing on the TRO to
September 2, 2009
 
(b)            Upon consummation and completion of the full execution of this
agreement, on or before September 21, 2009, Delta-T shall cause LOC 1067 to be
further extended to June 30, 2010 to provide complete security as set forth in
this Amendment for timely completion of all Delta-T obligations undertaken in
this amendment, including without limitation those relating to Emissions Work,
Release of Delta-T Lien claims, and Warranty Work which initially shall be in
the amount of $5,500,000 (“Extended LOC”). The Extended LOC shall meet the
standards enumerated in paragraph 2(g). The failure by Delta-T to timely and
fully obtain such extended LOC shall cause this entire Amendment No. 3 to become
null and void, including without limitation that LOC 1067 shall have the same
status as it did prior to the execution of this Amendment. The Extended LOC
shall contain conditions to draw (“LOC 1067 Conditions”). The LOC 1067
Conditions shall be as hereinafter set forth in sections (c), (d), (e), (f) and
(g), and shall be incorporated into the Extended LOC as conditions for drawing
on such LOC.
 
(c)            (i) The first condition under which LOC 1067 may be drawn by
NEDAK is upon presentation of a certificate to the confirming bank that liens
have been filed against the improved real property of NEDAK by Delta-T and/or
any of its subcontractors, suppliers, equipment makers, materialmen,
unions/pension trusts, professional services providers or any other person or
entity claiming to have a lien against the property (hereinafter all
collectively “Delta-T Lien Claims”) and ten (10) business days have elapsed
since the delivery to Delta-T of notice of a Delta-T Lien Claim and Delta-T has
not caused the lien to be extinguished and released, see subsection (d), below.
 
(ii) Notwithstanding subsection. (i) above, and subsection 2(d), on or before
September 2, 2009, Delta-T shall hand deliver in recordable form an original
fully executed partial lien release in the total amount of the final contract
between Delta-T and Quality Plus Services, Inc. (“QPS”), less no more than
$1,500,000. By way of example but not limitation, if the total Delta-T/QPS
contract is $14,000,000, then the QPS partial lien release shall be for no less
than $12,500,000 ($14,000,000 - $1,500,000 — $12,500,000). The failure by
Delta-T to timely deliver the QPS Partial Lien Release to Delta-T shall, at
NEDAK’s sole option, cause this entire Amendment to become null and void,
including without limitation that LOC 1067 shall have the same status as it did
prior to the execution of this Amendment.
 
(iii) Effective commencing with the execution of this amendment number three,
and upon receipt of recorded full and final lien releases from Delta-T, the
principal amount of the Extended LOC shall be reduced by NEDAK presenting to the
confirming bank a certificate that “full and final lien releases” and/or
recorded “full and final satisfaction” of any existing liens have been issued to
its satisfaction, provided however, that in no event shall the face amount of
the Extended LOC be reduced to an amount less than
 
 
 
 
 
 
AMENDMENT NO. 3 - PAGE 3

--------------------------------------------------------------------------------

 
 
$3,500,000 or in accordance with paragraph 2(e) and Exhibit C.A.3.,
notwithstanding that the Delta-T lien releases may have exceeded $2,000,000.
 
(d) Delta-T shall obtain and record full and final lien releases and/or
satisfaction of any Delta-T Lien Claims within ten (10) business days of any
such lien being recorded against the NEDAK property. NEDAK shall provide Delta-T
ten (10) business days notice of any failure by Delta-T to obtain full lien
releases of any Delta-T Lien Claims, and Delta-T shall within such time period
cause the lien to be extinguished and released. If Delta-T fails to timely
obtain and record full and final lien releases of any Delta-T Lien Claims, NEDAK
(or AgCountry as its assignee) shall be permitted to draw upon the Extended LOC
to satisfy and/or otherwise pay actual lien claimants, upon presentation of the
certificate to the confirming bank showing the amount of such liens unsatisfied
as of that date, or a certificate stating that an action to foreclose a lien
claiming damages (including interest, costs and fees) in an amount no less than
the amount of the draw has been instituted.
 
(e) The second condition under which the Extended LOC may be drawn by NEDAK (or
AgCountry as its assignee) arises from the failure of Delta-T to completely,
promptly and timely perform all of its obligations taken under paragraph 1,
“Emissions Equipment” of this amendment, and all related Exhibits thereto. NEDAK
shall provide Delta-T notice of any failure by Delta-T to perform its
obligations taken under paragraph 1. If Delta-T fails to correct such
deficiencies within ten (10) business days from the date of receipt of such
notice, NEDAK (or AgCountry as its assignee) shall have the right to draw upon
the Extended LOC to complete all such work and/or successfully pass all such
standards and tests, and the requirements set forth in Exhibit C, upon
presentation of a certificate by NEDAK stating that Delta-T has failed to comply
with its obligations with respect to Emissions Equipment and/or the Remedial
Emissions Work, and stating the amount it reasonably believes is required to
complete such Remedial Emissions Work, which amount shall be no less than the
amount of the draw, provided however that if the nature and extent of the
Remedial Emissions Work reasonably requires more time than ten (10) days to
accomplish, and Delta-T commences such work within such 10-day period, then
Delta-T shall have such greater time to complete the work as is reasonably
required, but in no event longer than thirty (30) calendar days from the date of
notice by NEDAK, provided however, unless necessary equipment has been promptly
ordered by Delta-T but requires more than thirty (30) days for delivery. If, but
only if, Delta-T both finally and completely satisfies all terms, conditions and
deadlines set forth in subparagraphs (b), (c), (d) and this subparagraph (e),
then NEDAK shall submit to the confirming bank of the Extended LOC a certificate
that the face amount of the Extended LOC shall be reduced to $500,000.
 
(f) (i) The third condition under which NEDAK (or AgCountry as its assignee) may
draw on the Extended LOC concerns warranty work. If the Extended LOC is reduced
to $500,000 as provided in paragraph 2(e), the Extended LOC shall be extended in
the face amount of $500,000. The Extended LOC shall remain in the face
 
 
 
AMENDMENT NO. 3 - PAGE 4

--------------------------------------------------------------------------------

 
 
amount of $500,000 through June 30, 2010. The Extended LOC shall remain in force
only through June 30, 2010 not withstanding that some warranties may still exist
after such date. All Exhibit B designated punchlist work and Exhibit C emissions
related work has a one-year warranty period from the date of final completion of
all such work. NEDAK (or AgCountry as its assignee) may draw upon the Extended
LOC during such one-year period to pay for the correction and/or replacement of
all work and materials supplied by Delta-T prior to June 30, 2009, after notice
and failure to cure by Delta-T in accordance with (ii) below (“Warranty Work”).
Work and materials performed by Delta- T after June 30, 2009 shall also be
included within the definition of Warranty Work which shall extend for one year
for that specific Warranty Work from the date such work and materials have been
provided and performed at the plant, but shall not be secured by the Extended
LOC after June 30, 2010. NEDAK shall provide Delta-T notice of any Warranty Work
required to be accomplished during such one-year periods, and Delta-T shall
promptly take any and all action to correct such Warranty Work within ten (10)
business days of receiving notice from NEDAK, provided however that if the
nature and extent of the Warranty Work reasonably requires more time than ten
(10) days to accomplish, and Delta-T commences such work within such 10-day
period, then Delta-T shall have such greater time to complete the work as is
reasonably required. If Delta-T fails to timely and properly perform the
Warranty Work within the time period parameters after receipt of notice, NEDAK
(or AgCountry as it assignee) shall have the right to draw upon the Extended
LOC, upon the presentation of the certificate to the confirming bank stating
that the Warranty Work has not been completed in an amount no less than the
amount drawn.
 
(ii) Within ten (10) business days of the receipt of the notice set forth in
subparagraph (i) above, Delta-T may deliver to NEDAK written notice of any
objection that the NEDAK requested Warranty Work does not in fact properly
constitute Warranty Work (“Warranty Dispute”). Failure by Delta-T to timely
provide such notice shall constitute acceptance by Delta-T that such work
properly constitutes Warranty Work. Within ten (10) business days of the Delta-T
written notice of Warranty Dispute, the parties shall submit such dispute to the
manufacturer of the equipment or parts asserted to be subject to warranty, who
shall act as the decision maker of the Warranty Dispute (“Arbitrator”). If for
any reason the Arbitrator is unable or unwilling promptly to act to resolve the
Warranty Dispute, the Warranty Dispute shall promptly be submitted to a large
manufacturer of a substantially similar piece of equipment or part, who shall
act as Arbitrator. By way of example but not limitation, if XYZ Pump
Manufacturer supplied a pump which was the subject of a Warranty Dispute, if XYZ
Pump Manufacturer for any reason could not promptly act as arbitrator, the
Warranty Dispute would be submitted to a large and substantial manufacturer of a
substantially similar pump to act as Arbitrator. The parties hereto agree to
exert their best efforts to assure that any Warranty Dispute shall be resolved
within thirty (30) days of issuance of notice bringing the Warranty Dispute into
existence.
 
 
AMENDMENT NO. 3 - PAGE 5

--------------------------------------------------------------------------------

 
 
(g) At all times, without any gap, LOC 1067 or the Extended LOC shall remain in
full force and effect until the earlier of the date on which the full face
amount of LOC 1067 or the Extended LOC has been drawn, or June 30, 2010 and
confirmed upon a bank organized under the laws of the United States or a state
and acceptable to NEDAK, which such acceptance shall not be reasonably withheld
if such confirming bank is insured by the Federal Deposit Insurance Corporation.
In the event that at any time for any reason, the Extended LOC is not in full
force and effect as provided in the preceding sentence, NEDAK (or AgCountry as
its assignee) may draw the full remaining face amount of the Extended LOC and
retain the proceeds thereof as security for the obligations of Delta-T
hereunder. Such draw may be via an “extend or pay” demand pursuant to Rule 3.09
of the International Standby Practices, 1998, known as “ISP98,” published by the
International Chamber of Commerce, which may be submitted at any time prior to
the expiration of the Extended LOC as then in effect.
 
    3.    Punchlist Work, Liquidated Damages and NEDAK Claims.
 
Except as provided for in paragraph 6, NEDAK shall relieve Delta-T of all
responsibility, including Warranty, for all punchlist work described in Exhibit
A hereto, except for those punchlist work items designated as “Excepted
Punchlist Work” set forth in Exhibit B. Delta-T shall have no further
responsibility to complete punchlist work not enumerated in Exhibit B, and
conversely shall have full responsibility to timely and properly complete all
Exhibit B Excepted Punchlist Work. Except as provided in paragraph 6, Delta-T
shall have no further responsibility or liability for any NEDAK Liquidated
Damages which might otherwise have been asserted by NEDAK against Delta-T.
Except as provided in paragraph 6, NEDAK fully and finally releases the NEDAK
Claims.
 
    4.  LOC 1062 Proceeds.
 
At the present time AgCountry possesses the LOC 1062 Net Proceeds, and either it
or NEDAK maintain such possession. Delta-T shall have no further right, title or
interest in any LOC 1062 Net Proceeds, except as provided in paragraph 6.
 
    5.   Promissory Note.
 
All parties hereto agree that the Promissory Note shall be extinguished and of
no further force and effect, except as provided in paragraph 6. Within five (5)
business days of execution of this Amendment No. 3, Delta-T shall take all
appropriate action and shall execute all required documents reasonably necessary
to complete and record a full reconveyance and/or cancellation of any deed of
trust or other security instrument currently recorded against the real property
and improvements of NEDAK.
 
 
AMENDMENT NO. 3 - PAGE 6
 

--------------------------------------------------------------------------------

 
 
    6.  The Litigation and TRO.
 
(a) As part of the execution of this amendatory agreement, Delta-T shall
promptly dismiss, partially with prejudice and partially without prejudice and
without costs the Litigation and to dissolve the TRO, in form identical to
Exhibit D attached hereto.
 
(b) Punchlist Work, NEDAK Liquidated Damages, NEDAK Claims, LOC 1062 proceeds,
and the Promissory Note referenced in paragraphs 3, 4 and 5 of this amendatory
agreement, and any Delta-T claim that NEDAK improperly or prematurely drew upon
the Extended LOC, are hereby collectively defined as “New Causes of Action.” If,
subsequent to the execution of this Amendment No. 3, either NEDAK or Delta-T
commence any future action against the other party which asserts that the other
party has violated any of the terms and conditions of this Amendment No. 3, any
party may assert its own New Causes of Action against the other party in such
dispute resolution process. If the fact finder finds in favor of any party
arising from any such New Causes of Action, the fact finder may assess any
damages or award it deems appropriate, notwithstanding any of the agreements,
concessions, releases or compromises set forth in paragraphs 3, 4 and 5 of this
amendatory agreement.
 
    7.    No Further Payments.
 
Except as specifically provided for herein, no further payments or transfers of
funds shall be made by, to or from Delta-T and NEDAK.
 
     8.            Notice.
 
The purposes of this amendatory agreement, notice shall be deemed sufficient if
provided to the following persons and/or entities by facsimile, email, hand
delivery, or any form of express delivery:
 
To:                           Delta-T Corporation
Attn: Thomas R. McDaniel
323 Alexander Lee Parkway
Williamsburg, VA 23185
tmcdaniel@deltatcorp.com


And to:                  Richard Jeffries
Cline, Williams, Wright, Johnson & Oldfather, L.L.P.
One Pacific Place
1125 South 103rd Street, Suite 320
Omaha, NE 68124
rickjeffries@clinewilliams.com
 
 
AMENDMENT NO. 3 - PAGE 7
 

--------------------------------------------------------------------------------

 


To:                          NEDAK Ethanol LLC
Attn: Jerome Fagerland
87590 Hillcrest Road
Atkinson, NE 68713
jfagerland@nedakethanol.com


And to:                  David W. Schiffrin
Schiffrin Olson Schlemlein & Hopkins, P.L.L.C.
1601 Fifth Avenue, Suite 2500
Seattle, WA 98101
dws@soslaw.com


    9.   Counterpart Signatures.
 
Each representative executing this agreement warrants and represents to all
other parties that they possess full authorization and rights to execute this
amendatory agreement on behalf the party they represent. This amendatory
agreement may be executed in counterpart.
 
    10.   Limited Amendment.
 
Except as specifically set forth herein and modified or amended, all terms and
conditions of the EPC Contract shall remain in full force and effect.
 
    11.   Notice to AgCountry.
 
NEDAK warrants and represents that AgCountry has been informed of and provided a
copy of this settlement agreement and has raised no written objections or
protests to the terms and conditions of this amendment.
 
    12.   Notice to Bateman.
 
Delta-T warrants and represents that Bateman has been informed of and provided a
copy of this settlement agreement and has raised no objections or protests to
the terms and conditions of this amendment.
 
 

 DELTA-T CORPORATION      NEDAK ETHANOL, LLC  
 
/s/ T.R. McDaniel
T.R. McDaniel
   
 
/s/  Jerome Fagerland
Jerome Fagerland
 
Its:  President
   
Its:  President
 
 
   
 
 

 
                                                                          

 
 
AMENDMENT NO. 3 - PAGE 8

--------------------------------------------------------------------------------

 
 
 
NEDAK INTEGRATED PUNCH LIST
List #
Area
DTC Tag # / P&ID
Description
Comments
Confirmed Complete
Action
 Nedak Cost Estimate
 Delta T Cost Estimate
 
3
Boiler
Boiler
RO & Soft water piping is carbon steel, however, it should be stainless steel or
PVC for corrosion protection.
Change Order #8 Jeff will finalize numbers. Jeff provided Change Order proposal
for $20,174. Nedak requesting clarification that all work is included. Nedak is
considering having piping installed as agreed to by C.O. #8.  Nedak will advise.
Adjusted CO submitted
Complete
 CO pending
 CO pending
 
4
Boiler
Boiler
RO permeate piping, tanks, and pumps need to be corrosion resistant, not carbon
steel as shown on PI-7301.
Change Order #8  Included with Item # 3.
Adjusted CO submitted
Complete
 CO Pending
 CO Pending
 
17
PI-3103
PI-3103
Repair Ferm Building siding that is damaged.  This is to include all damaged
siding for all buildings.
Chris taking pictures of damaged siding and broken doors Jeff Derby says that if
there is damaged siding they will repair it
 
Complete
 $         6,000
 $         6,000
 
20
Grains
Grains
BH 445 - No way to get to the top to inspect-grease-repair motor, belt drive,
fan bearings, or fan. Install small access type platform constructed off of the
adjacent stairway to allow maintenance.
Matt Mills did a drawing for this platform. The last response from DTC was that
the steel was on order and that it would be installed after start-up and that it
would be bolt up to prevent from having to weld.  DTC suggested that JLG or
forklift with manbasket could work.  Nedak was not receptive due to the frequent
inspection and maintenance requirements per O&M Manual.  DTC will go back to
Bratney for access platform. Price for platform is $13,000.  Delta-T to resolve
with Bratney by 3.27.09  Delta-T agreed to provide platform.  Resolved pending
installation of platform.
Disputed by Nedak
Wanzak/QPS Handrail & Ladder, Consider grating
 $         5,000
 $         5,000
 

 
 
EXHIBIT A
Page 1of 17

--------------------------------------------------------------------------------

 
 
NEDAK INTEGRATED PUNCH LIST
 
61
Grains DDG
PI-7701
no guards over the chain and gears on the door drive.
Guards have not been installed. Bratney says that it is Overhead Doors
responsibility. Overhead Doors says it's not in their scope of work.  Previous
DTC manager planned to do. DTC will install guards.  Resolved pending
completion.
Disputed by Nedak
Complete, Delta T to try to get OSHA Regulation reference
 $            500
 $            500
 
135
Ethanol Storage
 
Safe access to alcohol storage tanks; Need to install walkway to get from the
top of the Alcohol storage area to the bottom of the alcohol storage area.
Walkway has not been completed. Supports installed but the rest of the work has
not been completed. See Bob P. drawing for walkway
Disputed by Nedak
Complete; Nedak expressed a concern for slipping on supplied access panels
 $         5,000
 $         5,000
 
141
General
 
Bolts and Nuts - Need to have correct bolts and nuts installed
NEDAK is in the process of taking pictures and documenting which nut and bolts
need to be changed for DTC; Wanzak to survey entire site, flag, and then
repair.In Progress
Resolved pending completion
Complete; Nedak to provide Delta T with a proposed Bill of Matreial for spare
bolts & nuts to be supplied to Nedak
 $         1,000
 $         1,000
 
751
General
General
Furnish outstanding Vendor Training
Still need RTO , Dryer, and Chiller training
Disputed by Nedak;  Need additional RTO/Dryer/ Chiller training
Complete
 $       12,000
 $       12,000
 
861
Cooling Tower
 
Investigate and disposition discharge valves that are cracked.
DTC does not plan to replace defective valves. David hughes will
investigate.  Valve supplier is not concerned.  Delta-t will provide one spare
valve and letter from supplier. Resolve pending receipt of letter and valve.
Disputed by Nedak
Complete
 $         5,000
 $         5,000
 
892
General
 
Close openings in buildings around pipe, conduit, cable tray, conveyors, etc
Buildings need to be closed to prevent freezing problems in the winter and to
reduce bird and rodent problems 4 men / 30 days
 
Complete
 $       15,000
 $       15,000
 

 
 
EXHIBIT A
Page 2of 17

--------------------------------------------------------------------------------

 
 
 
NEDAK INTEGRATED PUNCH LIST
946
Centrifuges
 
extend end of wet cake conveyor under centrifuges; DC-600 kicks out when running
higher rates with the flow spread out evenly across all centrifuges
This item was previous agreed to by Don C. and Jeff Derby . Parts were
previously stated to be ordered. DTC is investigating extension of conveyor
(moving cable tray) or providing replacement tail section for conveyor.  Nedak
stated either approach would be acceptable. Delta-T has offered a new spare tail
section.  Nedak needs to send DTC email stating acceptance.  Resolved pending
receipt of tail section..
Disputed by NEDAK
Order - on Hold   Tail section
 $       45,000
 $       45,000
 
1075
   
Platform for boiler make up air system
Previously agreed to by Nedak and Don Cain that there would be concrete poured
and a portable ladder bought instead of installing a steel platform. DTC will
include concrete if change order for containment concrete is issued.  DTC will
not provide portable stairs.  Nedak will review. Include with concrete change
order work. Resolved when Change Order is resolved.
Previously Agreed
Plan to extend concrete
 $         5,000
 $         5,000
 
1200
RTO MCC
 
Install rain culvert berm to drain away from MCC south wall
Build berm
Need info from Don Cain
Disputed by NEDAK
Complete; previously noted as completed (meeting of 6/24); recent rainstorm
caused water to rise into MCC room floor but below switchgear mounting pad
 $         2,000
 $         2,000
 

 
 
EXHIBIT A
Page 3of 17

--------------------------------------------------------------------------------

 
 
NEDAK INTEGRATED PUNCH LIST
1201
DD&E
 
The lockset is missing from the east MCC room door (DD&E MCC)
On order
Resolved Pending Completion
Delta T proposes to supply 10 door handles, and 10 door closers to Nedak
 $         3,000
 $         3,000
 
1208
Site wide
 
Install bollards around high volt vaults
HOLD FOR FINAL COUNT
 
Complete
 $         4,000
 $         4,000
 
1259
   
Add french drain for main process and dryer XFMR yards
Schedule after ground thaws
Disputed by Nedak
Complete; Nedak has concerns with RTO French Drain
 $         1,000
 $         1,000
 
1375
   
Permanently electric trace and insulate the level transmitters on the
evaporators
QPS to add updates to I&I drawings; In Process
 
Complete; Nedak needs redline drawings
 $            200
 $            200
QPS
1376
   
Permanently electric trace and insulate the dp transmitter on the CO2 Scrubber
QPS to add updates to I&I drawings; In Process
 
Complete; Nedak needs redline drawings
 $            200
 $            200
QPS
1404
Boilerhouse
 
The equipment has not been installed as designed by Delta-T engineer (Matt
Mills)  to meet permit requirements for ph and temp control. Complete outfall
system per design
Water blowdown needs to be below 90 deg F
Disputed by Delta T
Delta T requests copy of Permit specifying discharge temperature
 $         5,000
 $         5,000
 
1418
BOP
 
Wholestillage agitator is undersized for the size of the tank. This is evident
with the buildup of solids in the bottom.
CIP entering whole stillage upsets centrifuges
Disputed by Delta T
Delta T requests documentation illustrating upsets
 $       15,000
 $       15,000
 
1444
   
2nd floor by the main fan discharge duct on the east side is a step thru hazard
 
Disputed by Nedak
Complete; Not Complete - opening around kickplate
 $            200
 $            200
QPS
1446
Dryer
 
2nd - floor inspection door incased with insulation and siding - will be a cut
issue
Which area?  More Specific, NEDAK respond
   
 $            500
 $            500
INI
1448
   
Homemade bolts on packing glands on screws
Top of Dryer Cyclones
Disputed by Delta T
 
 $            300
 $            300
 
1501
Boilerhouse
 
Boilers failed boiler inspection- Fix required before 30 days are up
Pressure switch has been istalled but dose not work. Jumpers are still on the
boilers 3-10-09; The Makeup Air Unit in the boiler house was adjusted and the
jumpers removed;  Operating Manual delivered
 
Move Thermostat & verify Pressure Switch
 $         3,000
 $         3,000
QPS

 
 
EXHIBIT A
Page 4of 17

--------------------------------------------------------------------------------

 
NEDAK INTEGRATED PUNCH LIST
1502
Grains
 
Grain Bin discharge drag needs to be replaced. All of the paddles have been bent
twice.
DTC states it is still working, no need to replace. DTC will investigate
replacement of chain with bent flights. Chain is now showing wear.  Delta-T will
have Bratney review and Delta-T has agreed to replace chain.  Resolved pending
delivery of new chain.
Resolved pending delivery of chain
 
 $       27,000
 $       27,000
 
1514
Main Process
 
Vent fan has been run into and dented
Replace Hood?
 
Team Walkthru - Penetrations & Dents
 $         1,000
 $         1,000
 
1523
DDGS Building
 
Heater in Fire System Room for DDGS needs looked at. It has put a black stain on
the wall
   
Complete
 $            100
 $            100
 
1531
Plant
 
Check Agitator Upper Bearings for Temperature; Agitators - need official
lubrication SOP
Use Heat Gun to check the upper bearings.  Bearings are supposed to be fully
sealed and packed for life.; Bearing Temperatures have been monitored - no
increase in temperature.
 
Pursue reason why grease fittings on replacement for Agitator on Ferm 1
 $         1,000
 $         1,000
 
1539
Grain Handling
 
Corn Bin Sweeps - shafts breaking
   
Jerry & Cliff
 $            500
 $            500
 
1546
Main Process
 
Flat bottom plastic tanks with no agitators for the enzymes presents problems
with emptying contents, hot cip, and keeping enzymes from stratifying.
Delta-T added recirculation to the tank to help with preventing
stratification.  Other issues were not addressed and deferred to determine if
operational problems develop.  Put on Punch List as reminder.
Disputed by Nedak
Complete CHA E-mail of 6/3
 $       60,000
 $       60,000
 
1547
Main Process
 
Install platform on top of TK-2201 for agitator repair work with a trolley beam
to replace equipment.
With the known agitator failures at other plants and the recent agitator failure
at Nedak, this issue needs to be addressed.
Disputed by Delta T
 
 $         3,000
 $         3,000
 
1548
Plant
 
Need to order some confine space signs to replace the ones removed from the
tanks from the many insulation changes
     
 $            200
 $            200
 
1576
   
PC 7201 power head is leaking oil
   
Need Parts
 $         1,000
 $         1,000
 

 
 
EXHIBIT A
Page 5of 17

--------------------------------------------------------------------------------

 
 
NEDAK INTEGRATED PUNCH LIST
1584
   
Seal Roof Above Control Room for leaks
Reference CHA E-mail of 5/31
Disputed by Nedak
Complete
 $         1,500
 $         1,500
 
1587
   
Need a chain actuator for V31205 3” yeast prop to ferm
     
 $            300
 $            300
 
1588
   
6” butterfly syrup valve to dryer needs valve plate to hold handle in place
   
On Order
 $            100
 $            100
 
1589
   
Explosion door replacement / repair for door that was sucked in on the flour leg
   
On Order
 $            500
 $            500
 
1590
   
The grating on the top of the tanks
Skid Strips installed
Disputed by Delta T
Complete, Nedak to review
 $         1,000
 $            100
 
1591
   
CIP line to top of Ferm 3 missing a support
check with Jerry on resolution
Disputed by Delta T
Complete
 $            500
 $            500
 
1601
   
The inside of Main Process needs to be finished. As in the 1st 10-12 foot of
wall needs to have metal siding to prevent the insulation from being torn or
messed up from spraying material (water, mash, acid, caustic)
Consider White Vinyl Tape for repairs
Disputed by Nedak
Complete
 $            200
 $            200
 
1602
   
The inside of the MCC rooms needs to be finished out they are only roughly
installed
Northeast Corner of MP MCC has sheetrock not installed
Disputed by Delta T
 
 $            200
 $            200
 
1605
   
The water that blows out the top of the CO2 scrubber has not been addressed yet.
     
 $     300,000
 $       10,000
 
1608
   
The speed switch low SSL-632 on DC-632 is not installed correctly. The encoder
disk is attached to the tail shaft and then moves horizontally when the chain
tension is adjusted on the tail shaft. The receiver is permanently fixed. ERGO
when you adjust tension on the belt the speed switch low sensor stops working .
   
Work in Progress
 $            500
 $            500
 
1611
   
Dryer Maxon valve - 640 Maxon valve needs to be cleaned to operate reliably,
appears to be hanging up due to dirt
Mfg indicates the valve stem is self cleaning.  Stroke several times to clean
shaft.
 
Still Sticking - needs replacement
 $         2,000
 $         2,000
 
1612
   
Sensing line at the dryer burner has heat tape without insulation - please add
that all heat tape to be covered with insulation
   
Complete
 $            500
 $            500
 

 
 
EXHIBIT A
Page 6of 17

--------------------------------------------------------------------------------

 
NEDAK INTEGRATED PUNCH LIST
1613
   
Cooling Tower blowdown valve appears to be undersized - the existing control
valve has been at 100% open for 24 hours and has not been able to control the
conductivity to the set point.
Under Investigation; Temperature of Outfall
Disputed by Delta T
Ted sent Cliff email on 6.15.09 for sizing criteria
 $         4,000
 $         4,000
 
1614
   
Dryer quench water drain - the drain line off the bottom of the hot box was
thought to be temporary.  If this is a permanent line, the quench water needs to
be collected and sent to the waste water tank.
Under Investigation
Disputed by Delta T
Quantity of water discharged from this connection can be controlled and
evaporated, worst case
 $       25,000
 $         2,000
 
1614
   
Dryer steam header condensate - The condensate drain valve needs to be closed. 
Condensate Return Line subject to freezing.
Under Investigation
Disputed by Delta T
       
1615
   
PI-132 and PI-133 are damaged on the RTO burner manifold. The installed gauges
are Miljoco brand that are both currently 0-60 inches H20. The data book calls
for them to be 0-5 PSI, and 0-60 PSI
JK E-mail of 6/9
 
On Order, to be shipped to site.  Nedak to provide additional two instruments to
DT for Nestec to supply
 $            300
 $            300
 
2000
CO2 Scrubber
PI-3201
PI 32104 & 32105 have wrong range - gauges are psi, should be inches of water.
Quote $63.60 each
   
 $            200
 $            200
 
2002
DDE
PI-4101
Z-4103 broken site glasses
     
 $            500
 $            500
 
2003
   
Corn Dust collection system - dust to wrong conveyors; Reroute grain bin dust
collection out of grain bins to keep bins from plugging. – Sept. 9, 2007
 
Disputed by Delta T
 
 $       60,000
 $       60,000
 
2007
RTO
 
West RTO poppet valve air leaking
One assembly appears to be leaking
   
 $            500
 $            500
 
2008
Dryer
 
Insulate all electric heat tracing - PT-52121,52122, 52123, 52124, 52111, 52114,
52166, actuator in duct to hotbox, others
   
Complete
 $         4,000
 $         4,000
 
2010
Dryer
 
Install cover plate on LB fitting below dryer burner control panel
     
 $              50
 $              50
 
2012
Boiler
 
Exterior lights on west side and south side of boiler building on during day
time - install/replace sensor
Lights are manually operated per drawings; Circuit breaker 5&7
Disputed by Delta T
Complete; Consider installation of photocell.
 $            500
 $            500
 

 
 
EXHIBIT A
Page 7of 17

--------------------------------------------------------------------------------

 
 
 
NEDAK INTEGRATED PUNCH LIST
2013
Site
 
Total Site Cleanup - misc. piles of debri throughout site, fuel storage tanks
need to be removed.  Need to start at top of each structure and work down.
     
 $         5,000
 $         5,000
 
2014
Tank Farm
 
Ethanol storage tank farm dike drain valve is leaking
   
Complete; Nedak in process of testing
 $         5,000
 $            500
 
2015
Dryer
 
FLXS-14 at outlet of recirc fan has tear on north side.
     
 $         1,000
 $         1,000
INI
2016
Dryer
 
Several ports on ductwork covered by insulation.  Locations are marked on
drawings in the control room and general location marked in the field with red
marker.  Make access port in the insulation.
 
Disputed by Delta T
INI to check with Jerry
 $         2,000
 $         2,000
 
2017
Dryer
 
Structural steel with monorail above vent panels is not installed per drawing
52261-SS-5206. Structural steel above vent panels at elevation 83 is not
installed.
 
Disputed by Delta T
 
 $       30,000
 $       30,000
 
2019
CIP
PI-7602
CIP heater gasket has been replaced several times - need proper gasket material
   
Gaskets delivered to Nedak
 $            500
 $            500
 
2020
   
Shaft guard needed on DC-610 and others with exposed shafts - see Perry
 
Disputed by Delta T
QPS to get with Perry
 $         3,000
 $         3,000
 
2021
Dryer
 
Dryer combustion air duct has plastic plug in bottom of duct, needs to be metal
to match duct due to temperatures exceeding 120F
     
 $            100
 $            100
 
2022
CO2 Scrubber
 
Provide installation of permanent chemical injection system for CO2 scrubber.
Mechanically Complete
 
Siemens Programming Required; Mechanically complete
 $         5,000
 $         5,000
 
2023
Centrifuges
PI-5101
V51120 is missing to drain level gauge
$24.00 each
 
Complete
 $            300
 $            300
 

 
 
EXHIBIT A
Page 8of 17

--------------------------------------------------------------------------------

 
NEDAK INTEGRATED PUNCH LIST
2024
Conveyors
 
DC-635 is having plugging and overload problems.  Conveyor appears to be
undersized.  Need resolution.
 
Disputed by Delta T
 
 $       45,000
 $       45,000
 
2025
Dryer
 
Gas meter to the dryer is reading low by factor of almost 3.  Dryer and RTO gas
flow meters are not tagged and are not shown on Rev. 5 of P&ID
Calibration Issue; Siemens
   
 $            300
 $            300
 
2027
Ferm #1
 
Ferm #1 has API 650 nameplate replace with appropriate tag
Line Items 2027, 2028 and 2029 have been valued at $300 per tank for eight tanks
 
Ask O'Donnell for guidance on tagging
 $            800
 $            800
 
2028
Ferm #2
 
Ferm #2 does not have nameplate.  Install appropriate nameplate. Address Alcohol
Tanks as well.
Line Items 2027, 2028 and 2029 have been valued at $300 per tank for eight tanks
 
Ask O'Donnell for guidance on tagging
 $            800
 $            800
 
2029
Beerwell
 
Beerwell does not have nameplate.  Install appropriate nameplate.
Line Items 2027, 2028 and 2029 have been valued at $300 per tank for eight tanks
 
Ask O'Donnell for guidance on tagging
 $            800
 $            800
 
2031
Mole Sieves
PI-4201
Fusel oil separator VS4204 needs temporary insulation replaced with permanent
insulation
   
Complete
 $            500
 $            500
 
2032
Mole Sieves
PI-4301
Replace PI-43103, also insulate over exposed electric heat tape.
     
 $            200
 $            200
 
2033
Mole Sieves
PI-4301
PSV43183 has all thread on discharge flange
     
 $            100
 $            100
 
2034
   
Process water lines and RO water lines need sweat protection insulation.
Not in Project Scope
Disputed by Delta T
 
 $         2,000
 $         1,000
 
2035
Dryer
 
RV5204 motion switch needs resupport to miss from rubbing on G204beam
   
Complete
 $            100
 $            100
QPS
2036
Dryer
 
PT52125 line sensing thermostat is sensing air temperature not line temperature
To be checked
 
In Progress
 $            100
 $            100
 
2037
Dryer
 
Chains at top of several ladders need positive clip, not just hooks
     
 $            500
 $            500
 
2038
Dryer
 
Need chain across stairs with sign "Do not enter while dryer is operating"  to
prevent access to level 59
     
 $            150
 $            150
 

 
 
EXHIBIT A
Page 9of 17

--------------------------------------------------------------------------------

 
NEDAK INTEGRATED PUNCH LIST
2039
Dryer
 
Replace/relocate removable insulation blanket on the bottom of X-5209 conveyor
   
In Progress
 $            100
 $            100
 
2040
Dryer
 
Repair/replace insulation at steam line connection to header for syrup line to
X-5215.
   
Complete
 $            100
 $            100
 
2041
Dryer
 
Replace shaft guard to fan FN-5202
   
Complete
 $            100
 $            100
 
2042
Dryer
 
Steam vapors from DC-615 accumualte in DC-635 and condense and run down DC-635
and drip out the bottom.  Need to isolate DC-615 from DC-635 to avoid this
drainage in the summer and to avoid freeze up in the winter.
Slide Gate is acceptable solution
Disputed by Delta T
 
 $         2,000
 $         2,000
 
2044
MP Bldg
PI-2101
Air regulator at PC-2101 needs better support
     
 $            100
 $            100
 
2046
MP Bldg
PI-2101
Y-2101 needs support revision - see Ken Prothman for solution
 
Disputed by Delta T
Investigate, Supports on top of tank 2101
 $            100
 $            100
 
2047
MP Bldg
Ken
Mandoor from MP to CO2 scrubber is missing handle and latch
     
 $            400
 $            400
 
2048
MP Bldg
Ken
Southwest overhead door doesn't close completely
   
Complete
 $            500
 $            500
 
2049
MP Bldg
Ken
Seal or insulate walls at door on north end of Ferm Alley
Close up the building
Disputed by Delta T
 
 $            300
 $            300
 
2050
MP Bldg
Ken
Remove left over electric strut pad behind PC-3110 CIP pump on floor
   
Complete
 $            100
 $            100
 
2051
MP Bldg
Ken
Replace cracked CWR line valve for seal pot on PC-3110
   
Complete
 $            200
 $            200
 
2052
MP Bldg
Ken
Seal on input shaft of pump power head on beerwell pump PC-3108
     
 $            500
 $            500
 
2053
MP Bldg
Ken
Water from  hole in top of BL-3202 is putting water on the motor
Housing Rusting Out
   
 $            100
 $            100
 
2054
MP Bldg
Ken
Inlet line on steam skid Z-7601 is leaking
     
 $            100
 $            100
 
2055
MP Bldg
Ken
Insulation needed at several spots in Northeast corner of MP bldg by PC-7603
Nedak to review and provide additional detail
Disputed by Delta T
 
 $            500
 $            500
 
2057
MP Bldg
Ken
Need insulation on E-7602 dilute caustic heater
   
Complete
 $            200
 $            200
 
2058
MP Bldg
Ken
PC-7601 Process Condensate Pump seal on input shaft of power head is bad
     
 $            300
 $            300
 

 
 
EXHIBIT A
Page 10of 17

--------------------------------------------------------------------------------

 
NEDAK INTEGRATED PUNCH LIST
2059
MP Bldg
Ken
Pipe support is loose on steam condensate line back of Z-7601
   
Complete
 $            100
 $            100
 
2060
MP Bldg
Ken
Replace PI-76281 and 76282 at CIP strainer
     
 $            200
 $            200
 
2063
MP Bldg
Ken
Yeast mix tank agitator shaft wobbles more than expected.
 
Disputed by Delta T
 
 $         4,000
 $         4,000
 
2064
MP Bldg
Ken
Only using 400 cfm of AC-7503 with rest venting to atmosphere creating noise
issue and wasting energy - incorrect design of compressor capacity
Extend pipe outside; consider muffler
     
 $         1,000
 
2067
 
Ken
Repair chain for main steam valve to MP Bldg in pipe rack.
   
Complete
 $            100
 $            100
 
2068
 
Ken
Need handle on steam condensate line valve in pipe rack where rack splits and
goes to boiler house
   
Complete
 $              50
 $              50
 
2070
DDE
Ken
Bolts on suction side of PC-4101B are loose
   
Complete
 $              50
 $              50
 
2071
DDE
Ken
Need additional support for 3" line from rectifier bottom to beer feed up and
behind PC-4101A
   
Complete
 $            200
 $            200
 
2072
DDE
Ken
Replace block of wood with pipe support at Z-4103
   
Complete
 $            200
 $            200
 
2073
DDE
Ken
Repair leaks on Z-4103
     
 $            100
 $            100
 
2074
DDE
Ken
Replace pressure gauge on discharge of PC-7103
     
 $            100
 $            100
 
2075
DDE
Ken
Shower on lower floor of DDE does not flow enough water
Possibly clogged; Nedak to flowtest
Disputed by Delta T
 
 $            100
 $            100
 
2076
DDE
Ken
Replace PI-45247 and TI-45248 on E-4505 evap cooler
     
 $            200
 $            200
 
2077
DDE
Ken
Need pressure stablizers to reduce vibration on PI-43156 and PI-43155 on regen
filter lines by PC-4303
   
Investigate, consider snubber
 $            200
 $            200
 
2078
DDE
Ken
Provide recirc line from PC-4401 to C-4401 to prevent the pump from deadheading
Not specifed in contract scope
Disputed by Delta T
Nedak to review control system
 $            500
 $            500
 
2079
Cooling Tower
Ken
Suction pipe is not supported for PC-7101A&B, need to readjust the supports
     
 $            100
 $            100
 
2082
 
Ken
Bolts are loose on the corrosion inhibitor tank electric panel
   
Complete
 $              50
 $              50
 

 
 
EXHIBIT A
Page 11of 17

--------------------------------------------------------------------------------

 
NEDAK INTEGRATED PUNCH LIST
2084
 
Ken
Replace TI-42166 on CO2 line on reflux vent condenser E-4203
$67.65 each
   
 $            100
 $            100
 
2085
Boilers
Ken
Need pipe support on condensate line on east wall
   
Complete
 $            200
 $            200
 
2089
 
Ken
Plug leaking on east \end of Z-7302 RO skid
     
 $            100
 $            100
 
2090
 
Ken
Repair oil leaks on top of hammermills at valves and lines
 
Disputed by Delta T
Investigate
 $            400
 $            400
 
2091
 
Ken
Replace missing paddles on DC-610 conveyor
   
Nedak to estimate quantity
 $         1,000
 $         1,000
 
2092
   
Replace gear box on DC-605 - still need drive hub for input shaft pulley
All components received and delivered to Nedak
 
Complete
 $            200
 $            200
 
2093
Dryer
 
DC-635 Gearbox support needs additional support
     
 $            500
 $            500
 
2094
Dryer
 
Dryer Stack test ports are too small (only two inches) and one is not plugged or
capped.  Ports need to be 4".
Test Ports not required
Disputed by Delta T
 
 $            400
 $            400
 
2095
Dryer
 
Cyclone rotary valves RV-5202 and RV5203 are installed differently and extremely
hard to access. One is installed 90 degrees out of normal position.
 
Disputed by Delta T
 
 $         1,000
 $         1,000
 
2096
Dryer
 
Missing handles on supply manifold for PT-52112, 52135, 52111, 52171, 52121,
52122
   
Complete
 $            400
 $            400
 
2097
Dryer
 
SSL-X5215 flex is a trip hazard. Needs rerouted or protected
     
 $            200
 $            200
 
2098
Dryer
 
CY12-11 ductwork supports are tack welded on to structural steel. “Cyclone to
precipitator” Should these be bolted.
     
 $            400
 $            400
 
2099
   
Gas meter to flare is not working
     
 $         1,000
 $         1,000
 

 
 
EXHIBIT A
Page 12of 17

--------------------------------------------------------------------------------

 
NEDAK INTEGRATED PUNCH LIST
2100
   
#23 Install stairs and walkways across the top of the ferms and beerwell. –Sept
9, 2007 Delta-T response was that none of their plants have this
Not in project scope
Disputed by Delta T
Please refer to EPC contract Exhibit A, Section 2, under General where it states
the following: "Delta-T will provide access to equipment in accordance with
sound engineering and safety practices, including catwalks, platforms and stairs
in the Main Process Building for access to the "major" tanks and equipment". -
Would not the fermenters and beer well fall into this category?
 $       75,000
 $       75,000
 
2101
   
#25 Reroute grain bin dust collection out of grain bins to keep bins from
plugging. – Sept. 9, 2007
 
Disputed by Delta T
   
 $               -
QPS
2102
   
#48 Walkway under grain Bins : There is always water standing in the walkway.
The drain hole is higher than the rest of the floor. Grind slots in floor for
water to drain.
 
Disputed by Delta T
Investigate
 $            500
 $            500
 
2103
   
#94 Install conductivity meter on inlet to condensate collection skid. HAZOP
Item #1. Dec. 12, 2007
 
Disputed by Delta T
Nedak to provide Code reference
 $         2,500
 $         2,500
 
2105
   
#155 HAZOP #59 Route signal(s) to the DCS system to alert operators of a grain
handling problem. Dec. 12, 2007  Still need to label sensors with grain panel
indicators
Investigate
Disputed by Delta T
 
 $         1,000
 $         1,000
 
2108
   
#33) HAZOP item #3 Install guards on condensate skids flex hoses Dec. 12, 2007
 
Disputed by Delta T
Nedak to provide Code reference
 $         1,200
 $         1,200
 

 
 
EXHIBIT A
Page 13of 17

--------------------------------------------------------------------------------

 
NEDAK INTEGRATED PUNCH LIST
2109
   
#34) HAZOP  item #4 Install lel/ o2 monitors in first floor of DD&E to detect
elevated levels of alcohol and low O2 Dec. 12, 2007
 
Disputed by Delta T
Nedak to provide Code reference
 $         3,000
 $         3,000
 
2110
   
#41) HAZOP item #25 Install a spray shield on top of the filter basket. Dec. 12,
2007
Investigate
Disputed by Delta T
 
 $            500
 $            500
 
2111
   
#53)HAZOP item #48 No positive means to isolate DD&E vapor header hazardous from
the non-hazardous vapor header Dec. 12, 2007
 
Disputed by Delta T
Nedak to provide Code reference
 $       20,000
 $         2,000
 
2113
   
#153) Safety railing above control room not installed correctly July 15,
2008.  Needs better anchoring.
Nedak's instructions were to allow the handrail to be removable.
Disputed by Delta T
Delta T to consider reinforcing support at the top of the stairwell
 $            500
 $            500
 
2114
   
There are under ground fire line valves that are installed at different heights
theses need to be raised up so that they are at the same height
Not required by Code
Disputed by Delta T
Investigate, south of wet pad; 4 lines
 $            500
 $            500
 
2115
   
DCOL-11 Duct seems to be to high off the steel no support for feet.
     
 $         2,000
 $            500
 
2116
   
When you exit the dryer/rto mcc room to the south there is a trip hazard. Where
the French drain was installed. Also this is the emergency exit  route with no
clear route.
Exit Route is to the left. Delta T to provide Exit Sign
Disputed by Delta T
Grating added
 $            100
 $            100
 
2117
   
Building wall insulation is ripped and damaged.  Need to install wall coverings
on the inside. The insulation that is installed has a plastic cover on it but
this insulation is ripped in many areas where now it is unsightly and has lost
it’s ability to keep the insulation from becoming damaged.
Not included in Scope; Previously Addressed
Disputed by Delta T
DUPLICATE reference 1601
 $       10,000
 $       10,000
 
2118
   
Paint all exposed carbon steel on site including handrail and pipe.
Reference 1073, 1437, 1503, 1517, 1530, 2081, 2087
   
 $       30,000
 $       30,000
 
Sitework
     
30
General
 
Area between DD&E and DD&E MCC room - Area needs to be sloped to keep alcohol
away from building.
 
 Ground is frozen work has not been done
Disputed by Delta T
Category: SITE GRADING
 $       12,000
 $       12,000
 

 
 
EXHIBIT A
Page 14of 17

--------------------------------------------------------------------------------

 
NEDAK INTEGRATED PUNCH LIST
152
Plant Tanks
 
Concrete containment needs to be poured around the Fermenters and BOP tanks.
Just like the containment around the DD&E columns (curbing and sump hole). As
per NEDAK's NPDES Permit. Prohibited Discharges 1. The discharge of process
wastewater from NEDAK facility is prohibited. Process wastewater is defined as
any waste stream generated from the chemical, physical, or biological procedures
utilized to produce ethanol from corn. 2. Any spills, leaks, or waste stream
shall be immediately reported to the NDEQ.discharges from the NEDAK facility to
the on-site storm water retention pond.
Change Order Pending (Nedak will provide DTC copy of written proposal received
for concrete work.) Delta-T is still reviewing.
Disputed by Nedak; Disputed by Delta T
Category: Concrete Spill Containment
 $       43,000
 $       43,000
 
1409
   
Rock usage from NEDAK pile for DTC to use through out the plant
Change Order Pending Martin is working on rock quantities and value.  No answer
yet.
Disputed by Delta T
Category: Rock Landscaping
 $       30,000
 $       30,000
 
1549
   
Some of the site ground work may need to be performed sooner than later. Such as
on the South side of the main gate , watereways, and the entrance to the storm
water pit.
Owner's Scope of Work, Exhibit A.3.9
Disputed by Delta T
See 1600
     
1600
   
Storm pond drain pipe and rock needs repair
Owner's Scope of Work, Exhibit A.3.9
Disputed by Delta T
Category: Storm Pond Repair
 $       12,000
 $       12,000
 
2026
Site
 
Landscape and spread rock over whole site per design.
 
Disputed by Delta T
See 1409
     
2066
 
Ken
Grade surfaces around BOP tanks so water will drain.
 
Disputed by Delta T
See 152
     
2080
 
Ken
Need retaining wall to maintain access to well pump 7305A manway on east side of
MCC for DDE
Not included in Delta T scope of work, reference Exhibit A, Page 41, Site Work
Disputed by Delta T
Category: Retaining Wall
 $       10,000
 $       10,000
 
3000
   
Fire Truck Access Road
 
Disputed by Delta T
Category: Fire Truck Access
 $       30,000
 $       30,000
 


  EXHIBIT A
Page 15of 17

--------------------------------------------------------------------------------

 

NEDAK INTEGRATED PUNCH LIST

                 Record Documents
     
74
General
 
Documentation of Testing Results - Documentation needed for PSM compliance; DTC
will provide standard turnover package.
Not sure DTC has standard turnover package
 
Record Documents
     
74
Plant
 
Need cal sheets on all instruments that were installed so that replacements can
be set up the same
 
Same as 74
Record Documents
     
142
General
 
Drawings - Need sealed drawings by Engineer
To Be given at project end
Resolved pending completion
Record Documents
     
587
General
General
Make sure DCS graphics, motor controls, control logic actually coincide with
what is installed
NEED TO CHECK OUT YET BEFORE  Closing - Dryer, RTO , Boiler not Hooked to DCS
yet. System to be checked out when commissioning
 
Record Documents; Delta T to consider havings Siemens on site for software
updates
     
916
General
 
Confirm weight packages on all field erected vacuum breakers
Have not received documentation on weight packages for psv valves
 
Record Documents
     
956
Yeast Prop tank
 
install a new 12" vacuum breaker to replace the existing 8" on the yeast prop
tank to replace PSV31117. We should also consider setting the vacuum rating on
this new 12" relief devise to 2" wc vs 4" wc Procure 20" manway vacuum breaker.
Reset existing 8" vacuum breaker.
No documentation or up dated drawings on the yeast prop
 
Record Documents
     
1373
   
meet as built requirements per the contract
   
Record Documents
     
1397
Plant
 
QA / QC report on testing of pipes thru out the plant. Per Delta-T's EQ-100-04
Quality Assurance states that the piping installation  & testing will conform to
1. ASME B31.1, 2. ASME B31.3, 3. ASME B31.4, 4. ASME B31.8, 5. International
build code. 6. AWS, 7. OSHA
There has already been 1 pipe fitting blow off of a steam header and 1 off of
the condensate header because of faulty installation.
Jeff working on getting report
Record Documents
     
1545
Grains
 
Please provide Sequence of Operation which accurately represents what has been
provided.
   
Need SOP
     
2106
   
#158 HAZOP #62 Confirm RTO to Delta-T interfaces with DCS, etc Still missing
control logic for interfacing.
   
Record documents
     

 
 
EXHIBIT A
Page 16of 17

--------------------------------------------------------------------------------

 
NEDAK INTEGRATED PUNCH LIST
2107
   
#29) Need P&ID drawings of grain system and standard operation procedures. Nov.
19, 2007
   
Record documents
                                             
3001
Scrubber
 
Low Point Drains on Scrubber Duct need to be provided with drain recievers
     
 $         2,000
   
3002
Exterior Tanks
 
Manway bolts on Tanks are corroding; Need to be non-corroding
     
 $         1,000
   
3003
Dryer
 
Conduit El Covers are missing below Conveyor 605
     
 $              50
   
3004
Dryer
 
Zero Speed Switch X5204 does not display on DCS Screen
     
 $            300
   
3005
Control Room MCC
 
Air Conditioner in MCC above control room has insufficient capacity
     
 $         5,000
   
3006
Fermentation
 
Beer Mash Heat Exchanger is not per design
Per email of June 17, TRV to Cliff
   
 $       40,000
   
3007
Fermentation
 
Mash Cooler Heat Exchanger is not per design
Per email of June 17, TRV to Cliff
   
 $       20,000
   
3008
   
Pump configurations do not protect pumps from dead heading
Duplicate of 2078
         
3009
                 


EXHIBIT A
Page 17of 17

--------------------------------------------------------------------------------

 

EXHIBIT B
 
EXCEPTED PUNCHLIST WORK TO BE COMPLETED BY DELTA-T
 
A.
Emissions Equipment

 
 
1.
CO2 Scrubber — initial modifications have been installed and are awaiting final
corrections arising from a recent event and subsequent final testing.

 
 
2.
RTO Stack — any required modifications and Emissions Re-Testing

 
B.
Urgent Punchlist Work and/or Services

 
 
1.
Item 2007 — Delivery of replacement air valve by Delta-T for installation by
Nedak

 
 
2.
Item 2015 - Delivery of flex joint FLXS-14 on dryer by Delta-T for installation
by NEDAK

 
Items 3 and 4, below, are, or may be in dispute between the parties. All parties
reserve all rights relating thereto. NEDAK reserves all rights to commence
appropriate legal proceedings regarding such items if amicable resolution cannot
be achieved. However, any such disputes shall not be a condition which may
result in NEDAK drawing on the Extended LOC.
 
 
3.
Item 2115 — Completion of dryer duct support by Delta-T

 
 
4.
Items 74, 142, 587, 916, 956, 1373, 1397, 1545, 2106, 2107 Record documents to
include Electric Inspector Report, updated drawings for Atkinson and the design
drawing provided by ITAC to O’Neill

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
REMEDIAL EMISSIONS WORK
 
For CO2 Scrubber
 
A.
Schedules.

 
1.           CO2 Scrubber.
 
Task
Completion Date
(a)  Delta-t submits alternate proposals for specific tasks relating to Remedial
Emissions Work
Completed
(b)  Delta-T commences work on Remedial Emissions Work
Completed
(c)  Delta-T completes all Remedial Emissions Work.
Completed
(d)  Delta-T conducts scrubber and other necessary emissions testing of the
plant facilities to determine compliance by the plant with all NDEQ Standards
and those standards and requirements set forth in this exhibit.
September 25, 20091
(e)  NDEQ acknowledges that the plant meets all NDEQ standards.
See #3 below.



 
2.           RTO Stack. Changes and emissions testing shall be completed no
later than September 25, 2009.1
 
3.           (a) Provided that testing results referenced in A(1)(d) and
paragraph 2, above, preliminarily indicate compliance by the plant with all NDEQ
standards and those standards and requirements set forth in this Exhibit C,
Delta-T shall cause its contracted testing engineer promptly to complete all
calculations, verifications and other work necessary for formal submittal of the
test results to NDEQ (“NDEQ Document Package”). Thereafter, Delta-T and NEDAK
shall promptly work together to submit the Delta-T engineer NDEQ Document
Package to NDEQ for its review (“NDEQ Document Submission Date”).
 
(b) If, but only if, the NDEQ Document Package indicates compliance by the plant
with all NDEQ Standards and those standards set forth in this Exhibit C, then
the “step down” reduction in the face amount of the Extended LOC as contemplated
under paragraph 2(e) of Amendment No. 3 shall be submitted by NEDAK to reduce
the face amount of the Extended LOC to $1,500,000 effective with the later to
occur of (i) five (5) operational days subsequent to the completion of all
emissions testing presently contemplated to occur commencing September 16, 2009,
or (ii) the NDEQ Document Submission Date, provided however, that such reduction
in Extended LOC shall not occur on such date if and to the extent that either
unsatisfied Delta-T lien claims or potential Delta-T lien claims remain
outstanding. For purposes of this subparagraph, “potential lien claims” shall
mean any subcontractor, supplier, equipment maker
 



--------------------------------------------------------------------------------

 
1 This date shall be automatically extended if and to the extent that the plant
has an upset condition, infection, or other event outside the control of Delta-T
Corporation that affects its ability to conduct the planned emissions tests.
 

 
 

--------------------------------------------------------------------------------

 

or materialmen having a claim in excess of $70,000, and who still possesses
rights to assert a lien claim under Nebraska statutory lien law.
 
(c)           Delta-T and NEDAK shall allow NDEQ no more than forty-five (45)
days from the date of NDEQ Document Submission Date for NDEQ to review and
accept or reject the NDEQ Document Package. If NDEQ within such forty-five (45)
day period neither accepts or rejects the NDEQ Document Package, such non-action
shall be deemed acceptance by NDEQ for purposes of this Amendment No. 3, and
NEDAK shall have no further rights to draw on the Extended LOC arising from
Remedial Emissions Work.
 
(d)           Upon any rejection or disapproval by NDEQ of the NDEQ Document
Package, the terms and conditions set forth in paragraph 2(e) of this Amendment
No. 3 shall be applicable. Any further subsequent corrections of any emissions
deficiencies performed by Delta-T pursuant to paragraph 2(e) shall proceed
through the same process and procedures as set forth in Amendment No. 3 and this
Exhibit C for re-testing and resubmission of a revised NDEQ Document Package to
NDEQ.
 
B.
Additional testing requirements/standards for the plant relating to Remedial
Emissions Work on the Emissions Equipment set forth in Exhibit B (A).

 
1.           Denatured ethanol shall meet specifications for fuel ethanol per
ASTM D4806-04 while meeting all NDEQ emission limitations consistent with the
NDEQ Permit.
 
2.           All parties shall confirm in writing that zero process water
discharge exists while meeting all NDEQ emissions limitations.
 
3.           Chemicals added to the CO2 scrubber during any plant emissions
testing for compliance with NDEQ standards, shall be at the minimum amount
necessary to achieve all NDEQ Standards with a fully operational and functioning
ethanol plant while meeting all standards set forth in subparagraph B(1), above.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
IN THE DISTRICT COURT OF DOUGLAS COUNTY, NEBRASKA
 
DELTA-T
CORPORATION,                                                                 )
      )
Plaintiff,                                                    )
                  )
v.                                                                                              
)
                  )
NEDAK ETHANOL, LLC
and                                                              )
AGCOUNTRY FARM
CREDIT                                                            )
SERVICES,                                                                                              
)        
                  )
Defendant.                                              )
DOC. 1096 827
 
 
STIPULATION
AND DISMISSAL PARTIALLY
WITH AND PARTIALLY
WITHOUT PREJUDICE

 
THE PARTIES by and through their respective attorneys hereby stipulate and agree
that the above captioned action shall be dismissed without prejudice, that the
Temporary Restraining Order previously issued by the Court on or about June 25,
2009, shall be dissolved and removed, any bond or payment related thereto
exonerated, and each party shall pay its own fees and costs, and completed
record waived, subject to the following provisions:
 
(1)           The dismissal without prejudice to claims solely between NEDAK and
Delta-T shall permit NEDAK and Delta-T only to initiate further claims in the
future with a fact finder solely in the events that either (a) either party
alleges, subsequent to the execution of this stipulation, that the other party
breached the terms and conditions of Amendment No. 3 dated , 2009 or (b) NEDAK
draws on the Extended LOC referenced in such Amendment No. 3 and Delta-T asserts
claims that NEDAK wrongfully or improperly drew on such Extended LOC. Except as
stated this dismissal shall be with prejudice.
 
(2)           This dismissal shall be with prejudice as to Plaintiff’s third
cause of action against Defendant AgCountry Farm Credit Services for unjust
enrichment.
 
Respectfully submitted,
 
NEDAK Ethanol, LLC
 
 
By:  _________________________________                                                              
Thomas H. Dahlk (#15371)
Victoria H. Buter (#23841)
Husch Blackwell Sanders, LLP
1620 Dodge Street, Suite 2100
Omaha, Nebraska 68102
Phone: (402) 964-5000
Fax:  (402) 964-5050
tom.dahlk@huschblackwell.com
vicki.buter@huschblackwell.com
 
Delta-T Corporation
 
 
By: ___________________________________                                                               
Terry R. Wittler, #15584
Richard P. Jeffries, #20089
CLINE, WILLIAMS, WRIGHT, JOHNSON
 & OLDFATHER, L.L.P.
One Pacific Place
1125 South 103rd Street, Suite 320
Omaha, Nebraska 68124

 
 
 

--------------------------------------------------------------------------------

 
AND
 
   
AgCountry Farm Credit Services
David W. Schiffrin, Washington State Bar
Asociation #650, Admitted Pro Hac Vice
Schiffrin Olson Schlemlein & Hopkins
1601 Fifth Avenue, Suite 2500
Seattle, WA 98101
Phone:  (206) 448-8100
Fax:  (206) 448-8514
 
By:  _________________________________                                                            
Joshua C. Dickinson #23700
Thomas C. Anschultz, #23103
Spencer Fane Britt & Browne LLP
9420 Underwood Avenue
Suite 200
Omaha, NE 68114-6608
 



 
This stipulation and agreements between the parties are hereby so ordered.
 
DATED THIS  _______ day of  __________________, 2009.
 
BY THE COURT:
 


 


 
__________________________________________
Thomas a. Otepka
District Judge

 
 

--------------------------------------------------------------------------------

 

APPROVED AS TO FORM AND CONTENT:
 


 
____________________________________
Terry R. Wittler, #15584
Richard P. Jeffries, #20089
CLINE, WILLIAMS, WRIGHT,
JOHNSON & OLDFATHER, L.L.P.
One Pacific Place
1125 South 103rd Street, Suite 320
Omaha, Nebraska 68124
Counsel for Plantiff








____________________________________
David W. Schiffrin (admitted pro hac vice)
Thomas H. Dahlk, #15371
Victoria H. Buter, #23841
Husch Blackwell Sanders LLP
1620 Dodge Street
Suite 2100
Omaha, NE 68102
Counsel for Defendant NEDAK Ethanol, LLC








____________________________________
Joshua C. Dickinson #23700
Thomas C. Anschutz, #23103
Spencer Fane Britt & Browne LLP
9420 Underwood Avenue
Suite 200
Omaha, NE 68114-6608
Counsel for Defendant AgCountry Farm Credit Services
 

 
 

--------------------------------------------------------------------------------

 
